DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki (U.S. Patent No. 4,180,410).
Regarding claim 1, Masaki discloses a structure (silicon nitride sintered based body) comprising: a first crystal grain including silicon nitride (silicon nitride powder, col. 1,line 28); a second crystal grain (yttrium oxide powder, col. 1, lines 28 – 29) including a first element selected from a first group consisting of scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, aluminum, chromium, zirconium, magnesium, zinc, titanium, gallium, beryllium, calcium, strontium, barium, hafnium, vanadium, niobium, tantalum, tungsten, iron, cobalt, nickel, and copper, and oxygen; and a first region including an oxide of the first 
Regarding claim 2, Masaki discloses wherein the second crystal grain is provided in the first crystal grain (col. 2, lines 1 – 64).
Regarding claim 3, Masaki discloses wherein a plurality of the first crystal grains are provided, and the first crystal grains are provided around the second crystal grain (col. 2, lines 1 – 64).
Regarding claim 4, Masaki discloses wherein a plurality of the first crystal grains and a plurality of the second crystal grains are provided, part of the first crystal grains are provided around one of the second crystal grains, and another one of the second crystal grains is provided in another one of the first crystal grains (col. 2, lines 1 – 64).
Regarding claim 5, Masaki discloses wherein the second crystal grain is positioned between one of the first crystal grains and another one of the first crystal grains, and at least a part of the second crystal grain contacts at least one of the one of the first crystal grains and the other one of the first crystal grains (col. 2, lines 1 – 64).
Regarding claim 6, Masaki discloses wherein a plurality of the first crystal grains and a plurality of the second crystal grains are provided, one of the second crystal grains is positioned between one of the first crystal grains and another one of the first crystal grains, the one of the second crystal grains contacts at least one of the one of the first crystal grain and the other one of the first crystal grains, and another one of the second crystal grains is provided in still another one of the first crystal grains (col. 2, lines 1 – 64).

Regarding claim 8, Masaki discloses wherein a plurality of the first crystal grains are provided, the second crystal grain is surrounded by a part of the first crystal grains, and the third crystal grain is surrounded by another part of the first crystal grains (col. 2, lines 1 – 64). 
Regarding claim 9, Masaki discloses wherein the second crystal grain contacts at least one of the part of the first crystal grains, and the third crystal grain contacts at least one of the other part of the first crystal grains (col. 2, lines 1 – 64).
Regarding claim 10, Masaki discloses wherein the third crystal grain is provided in the first crystal grain (col. 2, lines 1 – 64).
Regarding claim 11, Masaki discloses wherein an oxygen concentration in the first crystal grain is higher than O wt% and not higher than 0.1 wt% (col. 2, lines 1 – 64).
Regarding claim 12, Masaki discloses wherein a volume ratio of the second crystal grain is not smaller than 0.0001 vol% and not larger than 5 vol% (col. 2, lines 1 – 64).
Regarding claim 13, Masaki discloses wherein the first region includes boron (col. 2, lines 1 – 64).
Regarding claim 14, Masaki discloses wherein a molar ratio of a number of moles of boron included in the first region with respect to a number of moles of silicon included in the first crystal grain is not smaller than 0.001 and not larger than 1 (col. 2, lines 1 – 64).

Regarding claim 16, Masaki discloses wherein a ratio of a maximum diameter of the second crystal grain with respect to an average of maximum diameters of the first crystal grains is not smaller than 0.001 and not larger than 0.5 (col. 2, lines 1 – 64).
Regarding claim 17, Masaki discloses wherein a molar ratio of content of the boron with respect to content of the silicon is not smaller than 0.001 mol% and not larger than 1 mol% (col. 2, lines 1 – 64).
Regarding claim 18, Masaki discloses wherein a mol concentration of boron included in the first region is larger than a mol concentration of boron included in the first crystal grain and is larger than a mol concentration of boron included in the second crystal grain (col. 2, lines 1 – 64).
Regarding claim 19, Masaki discloses a circuit board comprising: the structure according to claim 1; and a first metal part bonded to the structure (col. 2, lines 1 – 64).
Regarding claim 20, Masaki discloses the circuit board according to claim 19, the circuit board further comprising: a semiconductor device bonded to the first metal part, wherein the first metal part is positioned between the structure and the semiconductor device (col. 2, lines 1 – 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847